CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?119548609681142-...
                      Case 1:19-cr-00179-MLB-JSA Document 113 Filed 09/03/21 Page 1 of 1




                                                1:19-cr-00179-MLB-JSA
                                                    USA v. Hubbard
                                               Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 09/03/2021.


              TIME COURT COMMENCED: 8:30 A.M.
                                                                  COURT REPORTER: Jana Coulter
              TIME COURT CONCLUDED: 4:30 P.M.
                                                                  CSO/DUSM: Rickey Meadows
              TIME IN COURT: 7:00
                                                                  DEPUTY CLERK: Lynn Beck
              OFFICE LOCATION: Atlanta

         DEFENDANT(S):              [1]Michael Hubbard Present at proceedings
         ATTORNEY(S)                Phyllis Clerk representing USA
         PRESENT:                   Lawanda Hodges representing Michael Hubbard
                                    D'Juan Jones representing USA
         PROCEEDING
                                    Jury Trial Continued; Jury Trial Concluded
         CATEGORY:
         PLEADINGS FILED            Jury deliberations resumed. Jury notes #1, #2 and #3 were submitted and
         IN COURT:                  identified as Court Exhibits #1, #2 and #3. Jury reported they could not
                                    reach a verdict. Judge declared a mistrial.
         TRIAL STATUS:              Trial Completed-Hung Jury




1 of 1                                                                                                               9/3/2021, 4:30 PM
